Rule 38 of the Supreme Court requires that all applications for rehearings must be filed with the clerk of the court, accompanied *Page 531 
by brief for the appellant and a certificate by counsel that a copy of such brief has been delivered to opposing counsel within fifteen days after the rendition of the judgment, whether such period extends beyond the term of court or not. The rule further provides that no application shall be received or filed which is not presented in strict compliance with this rule.
The application for rehearing not having been filed in accordance with the foregoing rule, the application for rehearing is stricken. Williams v. State, ante, p. 525,175 So. 697.
Application stricken.